MERRIMAN S. SMITH, Judge.
The state road commission, in October 1946, established a rock quarry at Turkey River on route 20, about seven miles east of New Martinsville, Wetzel county, West Virginia, which it maintained over a period of eight months, or until June 9, 1947. During this time road commission employes blasted the rock with regularity.
Claimant Zackwell Cochran’s store building, service station and dwelling were situated about two hundred fifty feet away from the quarry and on the same strata of rock. By reason of this blasting over such a long period of time the walls of his store building, which were built of concrete blocks, shook loose from the foundation. There also were *101holes and near-holes on the roofs of the buildings, which necessitated repair and paint.
After a thorough investigation by the state agency involved an agreement was entered into wherein claimant, Zackwell Cochran, for the sum of forty dollars would release the state road commission for all damages to his property by virtue of the blasting operations.
The state road commission concurred in the payment of this claim and it was approved by the attorney general. Therefore, a majority of this court recommends that an award in the sum of forty dollars ($40.00) be made to claimant, Zackwell Cochran.